Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1,2,6,7,19,21-28,30-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Usui et al (US Patent 6,410,958 B1) and Hshieh et al (PG Pub 2005/0181564 A1).
Regarding claim 1, Usui teaches a semiconductor device, comprising: a semiconductor layer with opposing first and second main surfaces; a first trench (filled by 85 on the left, fig. 2) extending at least partially through the semiconductor layer from the first main surface; a second trench (filled by 85 on the right) extending at least partially through the semiconductor layer from the first main surface; a first column (84 on the left) of semiconductor material formed in the semiconductor layer between the first trench and second trench and extending from the first main surface; a second column (84 on the right; note that the final device in fig. 2 of the current application column 18 does not extend from the first main surface of 14 although in the intermediate device in fig. 3 it does. Thus, feature “column…extending…from the first main surface” is a manufacturing step and does not carry patentable weight in device claims) of semiconductor material formed in the semiconductor layer between the first trench and second trench and extending from the first main surface; a trench oxide layer (84) in contact with a 
Usui does not teach a trench nitride layer formed over the trench oxide layer on the sidewall of the first trench.
In the same field of endeavor Hshieh teaches a trench nitride layer (133, fig. 12, paragraph [0076]) covering the trench oxide layer (oxide 6, figs. 9 and 10, paragraph [0076]: “warping problem can be reduced or eliminated by depositing a thin dielectric layer 133…such as silicon nitride…over the thin oxide layer 6”) on the sidewall of the first trench, for the benefit of preventing chip warping (paragraph [0076]).
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to form a trench nitride layer over the trench oxide layer on the sidewall of the first trench for the benefit of preventing chip warping. 
Regarding claim 2, Usui teaches the semiconductor device of claim 1, further comprising a source/drain region (86, fig. 2) formed at the first main surface of the semiconductor layer.  
Regarding claim 6, Hshieh teaches the semiconductor device of claim 1, wherein the trench nitride layer further covers the trench oxide layer on the bottom of the first trench (figs. 6 and 12 and paragraph [0076]).
Regarding claim 7, Usui does not teach the trench nitride layer extends over a portion of the first main surface of the semiconductor layer surrounding the first trench.  
Hshieh teaches a nitride layer (233, fig. 24) extends over a portion of the first main surface of the semiconductor layer surrounding the first trench, for the benefit of preventing chip warping (paragraph [0098]).  
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to make the trench nitride layer extends over a portion of the first main surface of the semiconductor layer surrounding the trench, for the benefit of preventing chip warping.  
Regarding claim 19, Usui in view of Hshieh teaches (see claim 1) a semiconductor device, comprising: a substrate; a semiconductor layer disposed over the substrate; a first trench extending at least partially through the semiconductor layer; a second trench extending at least partially through the semiconductor layer; a first column of semiconductor material formed in the semiconductor layer between the first trench and second trench; a second column of semiconductor material formed in the semiconductor layer between the first trench and second trench; a first insulating layer (6, fig. 9 of Hshieh) formed over a sidewall of the first trench; a second insulating layer (133, fig. 12 of Hshieh) formed over the first insulating layer; and a sealing material (87 of Usui) disposed over the first trench.  
Regarding claim 21, Hshieh teaches the first insulating layer includes an oxide layer (6, fig. 9 and paragraph [0076]).  
Regarding claim 22, Hshieh teaches the second insulating layer includes a nitride layer (133, paragraph [0076]).  
Regarding claim 23, Usui teaches the semiconductor device of claim 19, further comprising an active semiconductor region (83a/86, fig. 2) formed at a surface of the semiconductor layer.  
Regarding claim 24, Hshieh teaches the first insulating layer (oxide 6, fig. 9) extends over a surface of the semiconductor layer.  
Regarding claim 25, Hshieh teaches the second insulating layer (233, fig. 24 to prevent warpage, paragraph [0098]) extends over a surface of the semiconductor layer.  
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to make nitride layer 133 in Hshieh to extend over a surface of the semiconductor layer to prevent warpage.
Regarding claim 26, Hshieh teaches the semiconductor device of claim 19, wherein the second insulating layer covers a bottom surface of the first trench (133, fig. 12).  
Regarding claim 27, Hshieh teaches the first insulating layer covers a bottom surface of the first trench (fig. 9).  
Regarding claim 28, Usui in view of Hshieh teaches (see claim 19) a semiconductor device, comprising: a semiconductor layer; a first trench extending at least partially through the semiconductor layer; a second trench extending at least partially through the semiconductor layer; -8-U.S. Patent Application No. 16/752,054Applicants: Kiraneswar Muthuseenu et al.RESPONSE TO OFFICE ACTION MAILED JULY 16, 2021a first column of semiconductor material formed in the semiconductor layer between the first trench and second trench; a second column of semiconductor material formed in the semiconductor layer between the first trench and second trench; a first insulating layer formed over a sidewall of the first trench; and a second insulating layer formed over the first insulating layer.  
Regarding claim 30, Usui in view of Hshieh teaches (see claim 21) the semiconductor device of claim 28, wherein the first insulating layer includes an oxide layer.  
Regarding claim 31, Usui in view of Hshieh teaches (see claim 22) the semiconductor device of claim 28, wherein the second insulating layer includes a nitride layer.  
Regarding claim 32, Usui in view of Hshieh teaches (see claim 23) the semiconductor device of claim 28, further comprising an active semiconductor region formed at a surface of the semiconductor layer.  
Regarding claim 33, Usui in view of Hshieh teaches (see claim 24) the semiconductor device of claim 28, wherein the first insulating layer extends over a surface of the semiconductor layer.  
Regarding claim 34, Usui in view of Hshieh teaches (see claim 25) the semiconductor device of claim 28, wherein the second insulating layer extends over a surface of the semiconductor layer.  
Regarding claim 35, Usui in view of Hshieh teaches (see claim 26) the semiconductor device of claim 28, wherein the second insulating layer covers a bottom surface of the first trench.  
Regarding claim 36, Usui in view of Hshieh teaches (see claim 27) the semiconductor device of claim 28, wherein the first insulating layer covers a bottom surface of the first trench.  

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Usui et al (US Patent 6,410,958 B1) and Hshieh et al (PG Pub 2005/0181564 A1) as applied to claim 1 above, and further in view of Aoki et al (PG Pub 2002/0167046 A1).
Regarding claim 3, the previous combination remains as applied in claim 1.
Usui further teaches the semiconductor device of claim 1, further comprising: a gate oxide layer (87, fig. 2) formed over a portion of the first main surface of the semiconductor layer; and a gate electrode (88) formed on a portion of the gate oxide layer.  
Usui does not teach a gate nitride layer formed on a portion of the gate oxide layer.
In the same field of endeavor, Aoki teaches a gate nitride layer (107b, fig. 8) formed on a portion of the gate oxide layer (107a), a gate electrode (8) formed on a portion of the gate nitride layer, for the benefit of increasing withstand voltage (paragraph [0073]).
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to form a gate nitride layer on a portion of the gate oxide layer, and to form the gate electrode on a portion of the gate nitride layer, for the benefit of increasing withstand voltage.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Usui et al (US Patent 6,410,958 B1) and Hshieh et al (PG Pub 2005/0181564 A1) as applied to claim 1 above, and further in view of Hshieh (PG Pub 2014/0346593 A1).
Regarding claim 4, the previous combination remains as applied in claim 2.
Usui further teaches the semiconductor device of claim 2, further comprising: body region (83a, fig. 2) formed at (near) the first main surface of the semiconductor layer and adjacent (near) to the sidewall of the first trench and surrounding the source/drain region.  
Usui does not teach a body contact region.
In the same field of endeavor, Hshieh teaches a body contact region (221, fig. 2A) formed at the first main surface of the semiconductor layer and adjacent (near) to the sidewall of the first trench (204/234), a body region (208) surrounding the body contact region, for the benefit of reducing resistance (paragraph [0027]).
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to form a body contact region at the first main surface of the semiconductor layer and adjacent to the sidewall of the first trench and to form body region surrounding the body contact region, for the benefit of reducing resistance

Claims 8, 37 and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Usui et al (US Patent 6,410,958 B1) and Hshieh et al (PG Pub 2005/0181564 A1) as applied to claims 1.19.28 above, and further in view of Aoki et al (PG Pub 2002/0167046 A1).
Regarding claims 8,37,38, the previous combination remains as applied in claims 1, 19, and 28.
The previous combination does not teach the trench contains a gas or is sealed under vacuum.
In the same field of endeavor, Aoki teaches a trench is sealed under vacuum (16, fig. 2, paragraphs [0007][0008]), for the benefit of reducing stress (paragraphs [0007][0008]).
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to seal the trench under vacuum, for the benefit of reducing stress.
Response to Arguments
Applicant's arguments filed 10/13/21 have been fully considered but they are not persuasive. Applicant argues that (second paragraph, page 4, remarks)
Hshieh shows nitride layer 133 formed on the sidewalls of trenches. The trench is filled with dielectric material, see paragraph [0081] and FIGs. 10 and 12. Hshieh is showing nitride in contact with the sidewalls. Hshieh is not showing nitride over oxide in contact with the side walls. Usui completely fills the trenches with isolation region 85, leaving no space for nitride. Accordingly, Usui teaches away from any further insulating layers within the trench. Hshieh shows the opposite, nitride on the sidewalls, leaving no space for oxide in contact with the sidewalls. Hshieh teaches away from Usui, and Usui teaches away from Hshieh.

In response, although fig. 12 does not show oxide 6, it is under nitride 133 because Hshieh teaches in paragraph [0076] “warping problem can be reduced or eliminated by depositing a thin dielectric layer 133…such as silicon nitride…over the thin oxide layer 6”.
Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Prior arts do not teach
“the trench nitride layer extends over the inter-dielectric oxide layer” (claim 5).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEIFEI YEUNG LOPEZ whose telephone number is (571)270-1882.  The examiner can normally be reached on M-F: 8am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571 270 7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






FYL/FEIFEI YEUNG LOPEZ/Primary Examiner, Art Unit 2899